Citation Nr: 0416677	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  99-16 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the calculated amount of 
$9,565.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran had active service from February 1951 to February 
1955.  Thereafter, the veteran served in the Army Reserves 
until his retirement in August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of Committee 
on Waivers and Compromises (Committee) of the Detroit, 
Michigan Regional Office (RO), which denied the veteran's 
request for waiver of recovery of an overpayment of VA 
disability compensation benefits in the calculated amount of 
$9,565 on the basis that recovery of the debt would not be 
against equity and good conscience.  

This case was before the Board in December 2000 when it was 
remanded for additional development.  The veteran was 
scheduled for a personal hearing in December 2003; however, 
he canceled that hearing request on the day of his scheduled 
hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  In August 1988, the RO received DD Form 1285, Request for 
VA Compensation or Pension Information, which notes that the 
veteran had retired from the Army in August 1988 and had been 
awarded military retired pay.

3.  By decision dated in February 1998, the veteran was 
awarded VA compensation under 38 U.S.C.A. § 1151, effective 
June 12, 1997; the veteran was provided a copy of VA Form 21-
8764A, Disability Compensation under U.S.C. 1151, which 
informed him that payments could be affected by the receipt 
of Armed Forces retirement pay, unless the retirement pay had 
been reduced because of the award of disability compensation.

4.  In March 1998, the RO received information from the 
Defense Finance and Accounting Service indicating that the 
veteran was receiving military retirement pay; the RO 
confirmed this information in April 1998.

5.  The veteran was notified in April 1998 that his 
compensation benefits were retroactively adjusted, effective 
July 1, 1997.

6.  There is no indication of fraud, misrepresentation, or 
bad faith by the veteran. 

7.  The veteran and VA were at fault in the debt created.

8.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran of the 
basic necessities of life).

9.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA compensation 
benefits, in the calculated amount of $9,565, is not 
warranted.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The VCAA made several amendments to the laws governing 
certain VA claims, to include redefining VA's duty-to-assist 
and notification obligations.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

In any event, the Board notes that the RO has explained to 
the veteran the bases for denial of the claim, and afforded 
him the opportunity to present information and evidence in 
support of the claim.  Furthermore, the Board notes that the 
RO has attempted to gather updated information regarding the 
veteran's financial status; however, he did not respond to 
the July 2003 letter requesting this information.  The Court 
has held that, "the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Therefore, there is no further action to be undertaken to 
comply with the duty to assist in this case.

Factual Background

The veteran had active service from February 1951 to February 
1955.  Thereafter, the veteran served in the Army Reserves 
until his retirement in August 1988.

In August 1988, the RO received DD Form 1285, Request for VA 
Compensation or Pension Information, which notes that the 
veteran had retired from the Army in August 1988 and had been 
awarded military retired pay.

In June 1997, the veteran submitted a claim for compensation 
under 38 U.S.C.A. § 1151.  By rating decision dated in 
February 1998, the veteran was awarded these benefits, 
effective June 12, 1997.  Attached to the February 1998 
notification letter was a copy of VA Form 21-8764A, 
Disability Compensation under U.S.C. 1151, which informed the 
veteran that payments could be affected by the receipt of 
Armed Forces retirement pay, unless the retirement pay had 
been reduced because of the award of disability compensation.

In March 1998, the RO received information from Defense 
Finance and Accounting Service (DFAS) indicating that the 
veteran was receiving military retirement pay.  An April 1998 
report of contact notes that the DFAS confirmed that the 
veteran was in receipt of military retirement pay until March 
2, 1998.

In April 1998, the RO retroactively adjusted the veteran's 
compensation benefits, effective July 1, 1997, resulting in 
the creation of the overpayment.  

In June 1998, the veteran completed a Financial Status Report 
(FSR).  The report shows total monthly income of $2,596, 
including $518 in Social Security benefits and $2,078 in VA 
compensation.  The report also shows total monthly expenses 
of $2012.83, including: $82.30 for rent or mortgage payment; 
$460 for food; $188.91 for utilities, heat and telephone; $20 
for church; $349.35 for life and homeowner's insurance; 
$249.14 for transportation, car repairs and automobile 
insurance; $116.99 for medical and dental expenses; $64.79 
for household care; and $305 for payment on a VA loan.  He 
reported assets of $88,445, including: $1,115 in the bank; 
$100 on hand; $25,530 in stocks and bonds; $2,000 in 
certificates of deposit; $51,500 in real estate; and three 
cars valued at $6,500, $1,500 and $200.  He reported an 
unpaid balance of $3,660.11 on a VA loan.

In a statement received by the RO in December 1998, the 
veteran stated, "I was declared 100% disabled early this 
year and received supposed back due funds.  Then shortly 
after, they asked for a large portion back and explained that 
a mistake had been made!  Certainly not on my part!!"

In a statement received by the RO in January 1999, the 
veteran essentially maintained that VA knew that he was in 
receipt of military retirement pay when it awarded VA 
compensation benefits.

By letter dated in July 2003, the RO  requested that the 
veteran complete an updated FSR.  The  veteran has not 
responded to this request.

Analysis

The Board notes that, generally, any veteran entitled to 
receive retirement pay based on service as a member of the 
Armed Forces may not receive such pay concurrently with 
benefits payable under laws administered by VA.  38 C.F.R. § 
3.750(a) (2003).  

Moreover, pursuant to 38 U.S.C.A. § 5302(c), a finding of 
fraud,  misrepresentation or bad faith precludes a grant of a 
waiver of recovery of the overpayment.  The RO concluded that 
the facts in this case do not show the presence of any of the 
preceding factors and the Board will accept that conclusion.  
As a result, the Board's decision on appeal will be limited 
to the determination of whether waiver of recovery of 
disability compensation benefits is warranted on the basis of 
equity and good conscience.

The RO has denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).  The standard of "Equity and Good Conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

In the case at hand, by rating decision dated in February 
1998, the veteran was awarded VA compensation under 
38 U.S.C.A. § 1151, effective June 12, 1997; thereafter, a 
check representing retroactive compensation benefits was 
issued to the veteran.  The Board notes that as early as 
August 1988, there was information of record to the effect 
that  the veteran was in receipt of military retirement 
benefits.  It is clear that in issuing the VA compensation 
check, the RO did not take into consideration the fact that 
the veteran was in receipt of military retirement benefits 
during the relevant time period (i.e. from June 12, 1997).  
Had such been the case, the retroactive benefit award would 
have been substantially less.  See 38 C.F.R. § 3.750.  Thus, 
the Board concedes that VA bears some of the fault in the 
creation of the debt at issue, in that a thorough review of 
the record at the time of the February 1998 rating decision 
and contemporaneous contact with DFAS could have prevented 
the issuance of the retroactive benefits check in the wrong 
amount.  

However, the Board also points out that attached to the 
February 1998 award letter was a copy of VA Form 21-8764A, 
which informed the veteran that his VA compensation was 
affected by receipt of military retirement pay unless it had 
been reduced because of disability compensation.  As such, 
the  Board is of the opinion that the veteran knew or should 
have known that he was not entitled to the amount of 
retroactive benefits received in 1998, because he obviously 
knew he  was in receipt of military retired pay.  
Nevertheless, he apparently negotiated the retroactive 
benefits check upon receipt.  Furthermore, the Board notes 
that the $9,565 at issue was not listed as a part of the 
veteran's cash assets on his June 1998 FSR; therefore, the 
Board assumes that the veteran has spent these funds.

In light of these facts, the Board finds that the veteran was 
not without fault in the creation of the overpayment of 
compensation and, thus, that both VA and the veteran share 
fault in the creation of the indebtedness at issue.  As such, 
the actions (or inaction) by VA in creation of the debt did 
not amount to sole administrative error.  It is pointed out 
that sole administrative error connotes that the veteran 
neither had knowledge of nor should have been aware of the 
erroneous award.  Further, neither the veteran's  actions nor 
his failure to act must have contributed to payment pursuant 
to the erroneous award.  See 38 C.F.R. § 3.500(b)(2).  As the 
veteran knew or should have known that he was not entitled to 
the full amount of the retroactive benefit check which he 
accepted and apparently negotiated, the Board finds that the 
erroneous payment did not occur without his knowledge and 
that the indebtedness at issue was not created solely as a 
result of administrative error.  

With regard to the elements of equity and good conscience, 
the Board again concedes that VA was at fault in creation of 
this debt; however, the veteran was also at fault for 
negotiating the check and then using the funds when he knew, 
or at least should have known, that he was not entitled to 
the full amount issued.  Accordingly, the Board finds that 
the element of fault is not a significant positive or 
negative factor in this case as the veteran's fault and VA's 
fault in the creation of this debt are in a state of 
substantial counterbalance.  

In addition, the Board must consider whether recovery of the 
debt would result in undue financial hardship to the veteran.  
Applicable regulation provides that consideration should be 
given to whether collection of the indebtedness would deprive 
the debtor or his family of the basic necessities.  See 
38 C.F.R. § 1.965(a).  In this case, the Board is cognizant 
of the fact that the majority of the veteran's income is made 
up of his VA compensation, and that in repaying the debt, 
some of this compensation will be withheld by VA.  However, 
it is certainly reasonable that VA withhold a portion of  
these benefits to recoup the indebtedness owed to the 
Government.  The 1998 FSR submitted by the veteran indicates 
that he has a positive monthly income-expense ratio and that 
he also maintains cash assets, most recently assessed as 
$1,200.  In light of these factors, the Board finds that the 
recovery of the overpayment in reasonable installments would 
not result in undue financial hardship on the veteran and 
deprive him of the basic necessities of life.  
(Parenthetically, the Board notes that the veteran has failed 
to return a blank FSR sent to him by the RO in July 2003.  
Therefore, the Board is left to assume that his financial 
circumstances have not changed since June 1998, and 
collection of the indebtedness would not cause him undue 
financial hardship.)

In a case such as this, the Board is simply not persuaded 
that the Government should forego its right to collection of 
the current indebtedness.  As the veteran received VA 
compensation benefits to which he was not entitled, he was 
unjustly enriched.  Additionally, there is no evidence that 
the veteran relinquished a valuable right or incurred any 
legal obligations resulting from reliance on VA benefits.  
Furthermore, the Board finds that recovery of the overpayment 
would not defeat the purpose of the VA compensation program, 
which is intended to provide financial support to disabled 
veterans, but is not to be paid concurrently with retirement 
pay based on service as a member of the Armed Forces.  In 
short, the evidence of  record discloses no other element of 
the standard of equity and good conscience that would 
persuade the Board that the Government should waive its right 
to the repayment of the currently assessed indebtedness.  

In conclusion, while the Board has carefully considered the 
evidence of record, the preponderance of the evidence is 
against the veteran's claim that recovery of the  overpayment 
would be against the principles of equity and good 
conscience.  




ORDER

Waiver of recovery of an overpayment of VA compensation 
benefits in the calculated amount of $9,565 is denied. 



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



